DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Todo et al. (8,764,496) in view of Fukuda (6,241,547).
Regarding claim 1, Todo et al. disclose a connector (2, figure 9), comprising:
a connector housing (5, figure 9) connectable to a mating housing (3, figure 11), the connector housing reaching a properly connected state by way of an incompletely connected state in a connection process;
a terminal mounting portion formed in the connector housing;
a shorting terminal (7, figure 9) fitting mounted in the terminal mounting portion;

an assembly detecting portion (64, figure 9) formed on the lock arm, the assembly detecting portion being capable of detecting an improperly assembled state of the shorting terminal fitting by interfering with the shorting terminal fitting in the connection process of the connector housing and the mating housing when the shorting terminal filling is mounted in an improper posture in the terminal mounting portion.
Todo et al. disclose the claimed invention as described above except for the assembly detecting portion includes a pair of assembly detecting portions that are disposed on both left and right end parts of a lower surface of the lock arm with a predetermined interval between the pair of assembly detecting portions.
Fukuda discloses a pressing portion (15) having a displacement prevention portion (17) includes a pair of assembly detecting portions (not labeled) that are disposed on both left and right end parts of a lower surface of the displacement prevention portion with a predetermined interval between the pair of assembly detecting portions (figure 2(a)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Todo et al. to have the assembly detecting portion includes a pair of assembly detecting portions that are disposed on both left and right end parts of a lower surface of the lock arm with 
Regarding claim 2, Todo et al. disclose the shorting terminal fitting includes a shorting spring (22, figure 7) and a pair of protection wall portions (24, figure 7) disposed to face each other across the shorting spring,
the assembly detecting portion is displaced along inner surfaces of the protection wall portions as the lock arm is resiliently displaced if the shorting terminal fitting is mounted in a proper posture (figure 13) and a projection (164) is formed on both sides of 
a resilient displacement of the lock arm is restricted due to the interference of the assembly detecting portion with the protection wall portion if the shorting terminal fitting is improperly assembled.
Regarding claim 3, Todo et al., figure 12 shows the shorting spring resiliently contacts a pair of detection terminals provided in the mating housing in the properly connected state, thereby shorting the pair of detection terminals, the lock arm includes a pressing portion for pressing the shorting spring to a short-circuit releasing position where the shorting spring is incapable of contacting the pair of detection terminals in the incompletely connected state and resiliently returning to a lock position to be separated from the shorting spring in the properly connected state, and the pressing portion presses a central part of the shorting spring in a facing direction of the pair of protection wall portions.

Regarding claim 6, it is noted that Fukuda, figure 6 shows the pair of assembly detecting portions are disposed at positions behind and adjacent to the pressing portion (35) in a front-rear direction of the lock arm.

Allowable Subject Matter
4.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/13/22.